                                       Case 3:18-cv-07343-EMC Document 81 Filed 03/28/19 Page 1 of 2



                            1       KEITH A. JACOBY, Bar No. 150233
                                    kjacoby@littler.com
                            2       LITTLER MENDELSON, P.C.
                                    2049 Century Park East, 5th Floor
                            3       Los Angeles, CA 90067.3107
                                    Telephone:    310.553.0308
                            4       Facsimile:    310.553.5583
                            5       ANDREW M. SPURCHISE, Bar No. 245998
                                    aspurchise@littler.com
                            6       KEVIN R. VOZZO, Bar No28850
                                    kvozzo@littler.com
                            7       LITTLER MENDELSON, P.C.
                                    900 Third Avenue
                            8       New York, New York 10022.3298
                                    Telephone:    212.583.9600
                            9       Facsimile:    212.832.2719
                         10         SOPHIA BEHNIA, Bar No. 289318
                                    sbehnia@littler.com
                         11         LITTLER MENDELSON, P.C.
                                    333 Bush Street, 34th Floor
                         12         San Francisco, California 94104
                                    Telephone:     415.433.1940
                         13         Facsimile:     415.399.8490
                         14         Attorneys for Respondent
                                    UBER TECHNOLOGIES, INC.
                         15

                         16                                    UNITED STATES DISTRICT COURT

                         17                                 NORTHERN DISTRICT OF CALIFORNIA

                         18

                         19         MARCIANO ABADILLA, ET AL.,              Case No. 3:18-cv-07343-EMC

                         20                         Petitioners,            NOTICE OF WITHDRAWAL OF
                                                                            APPEARANCE OF KEVIN R. VOZZO
                         21               v.                                AS ATTORNEY OF RECORD

                         22         UBER TECHNOLOGIES, INC.                 Complaint Filed: December 5, 2018
                                                                            Trial Date: None set
                         23                         Respondent.

                         24

                         25

                         26

                         27

                         28
  LITTLER MENDELSON, P.C.
2049 Century Park East, 5th Floor
  Los Angeles, CA 90067.3107
         310.553.0308               NOTICE OF WITHDRAWAL OF COUNSEL                                Case No. 3:18-cv-07343-EMC
                                          Case 3:18-cv-07343-EMC Document 81 Filed 03/28/19 Page 2 of 2



                            1       TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                            2               PLEASE TAKE NOTICE that attorney Kevin R. Vozzo is no longer associated with Littler
                            3       Mendelson, P.C. as of March 29, 2019. Therefore, Mr. Vozzo’s appearance is hereby withdrawn as
                            4       counsel of record for Respondent in this matter, and he should be removed from the service list. All
                            5       other attorneys at Littler Mendelson, P.C. who are currently listed as counsel of record shall remain
                            6       counsel of record and should not be removed from the service list.
                            7

                            8        Dated: March 28, 2019

                            9

                         10                                                              /s/ Kevin R. Vozzo
                                                                                         KEVIN R. VOZZO
                         11                                                              LITTLER MENDELSON, P.C.
                                                                                         Attorneys for Respondent
                         12                                                              UBER TECHNOLOGIES, INC.
                                    FIRMWIDE:163362893.1 073208.1653
                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
  LITTLER MENDELSON, P.C.
2049 Century Park East, 5th Floor
  Los Angeles, CA 90067.3107
         310.553.0308                NOTICE OF WITHDRAWAL OF COUNSEL                2.                         Case No. 3:18-cv-07343-EMC
